Title: To Thomas Jefferson from Sidney Edwards Morse, 18 February 1823
From: Morse, Sidney Edwards
To: Jefferson, Thomas


                        Sir,
                        
                            New Haven Conn.
                            Feby 18th 1823.
                        
                    Accompanying this letter is a New System of Modern Geography, prepared by me during the past year, for the use of colleges and academies.The part of the work, in which I have presumed you would be interested, is the Appendix, & more especially, the Tables relating to the population of the United States, included between pages 604 & 622. Some of the results mentioned in the Remarks on the Tables, I think will strike you as novel & singular.My object in preparing this work, being merely to furnish an elementary volume on Geography and Statistics for the use of students, I have not gone into any of the subjects introduced in the Appendix, as extensively as I otherwise should have done. It is my intention, however,  to resume the inquiry in relation to population, with reference, especially, to several of the questions which have recently excited so much interest in the old world,  I should esteem it a great honor if I could be assisted by any hints, which your intimate knowledge of the subject and habits of philosophical research would enable you to suggest.It seems to me that there is no country in the world where the population presents so fine a field for philosophical speculation as our own. We here see man in every stage of improvement, from the highest degree of civilization and refinement, down to the savage state; under every climate, from the northern limit of profitable agriculture to the borders of the torrid zone; on every elevation of surface, from the swamps and lowlands of the Southern Atlantic States to the summits of the Alleghany mountains; of every color, black, white and red. We have some districts of country in which all the laborers are freemen, and others in which they are all slaves; some districts, in which all the inhabitants are agriculturists and others in which they are all seamen. In short, the moral and physical causes, which, in other parts of the world, are scattered over a whole continent, seem to be here collected; and with the aid of an accurate census, in which the inhabitants are minutely classed, according to age, sex, color, occupation and civil condition, their operation can be distinctly traced. With all these advantages, have we not the best opportunity of bringing every principle relating to population to its proper test?With sentiments of respect & veneration, I am, Sir, your obedt servant
                        Sidney E. Morse.